DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 02/26/2021. Claims 1-12 are pending in the instant application. Claims 1, 5 and 9 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no 16/129,275, filed 09/12/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 02/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document numbers are illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9. respectively are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 11, respectively of U.S. Patent No. 10970524 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter easily equates or is synonymous with each of the various modifications without departing from the scope of the present invention and would be anticipated by one claim for the other. The Examiner has mapped each of the independent claims to more than fairly match/correlate with USP 10970524 B2 where the distinctions are bolded and italicized to include: 
a similarity between one or more pairs of partial regions of face images…
and 
a similarity between respective pairs of partial regions of face images…
The difference here in this limitation is  “one of more paints of face images” and “respective pairs of face images” which one of ordinary skill in the art would equate while searching the broadest interpretation of this calculated similarity measurement. 
For the sake of brevity, the same analysis has been detailed with each claim limitation detailed below in the chart for each independent claim.
Therefore, claim 1 of the instant application is anticipated by claim 1 of the patent USP 10970524 B2. Claim 5 of the instant application is anticipated by claim 5 of patent USP 10970524 B2. Claim 9 of the instant application is anticipated by claim 11 of patent USP 10970524 B2.




Claims
Instant Claims 17/186,125
USP 10970524 B2
1, 1
1. A display control apparatus comprising: 

a memory; and a processor coupled to the memory and configured to:

acquire similarity information based on a similarity between one or more pairs of partial regions of face images, 

the similarity being calculated
by collation processing between the one or more pairs of the partial regions of the face images;

generate a display data representing the similarity information


based on a factor of similarity






indicating whether a partial region is a first information or a second information, 

the first information being a region the similarity of which exceeds a threshold 

and the second information being a region the similarity of which does not exceed the threshold; 

and output the display data.
1. A display control apparatus comprising: 

a memory; and a processor coupled to the memory and configured to: 

acquire similarity information based on a similarity between respective pairs of partial regions of face images, 

the similarity being calculated by collation processing between the respective pairs of the partial regions of the face images;

 generate a display data representing the similarity information 

based on a factor of similarity, 


for each partial region of the face images, 

indicating whether the partial region is a first region or a second region, 

the first region being a region the similarity of which exceeds a threshold 

and the second region being a region the similarity of which does not exceed the threshold; 

and output the display data.
5, 5
5. A display control method comprising: 

acquiring similarity information based on a similarity between 

one or more pairs of partial regions of face image, 

the similarity being calculated by collation processing between the one or more pairs of the partial regions of the face images;

generating a display data representing the similarity information based on a factor of similarity 




indicating whether the partial region is a first information or a second information, 

the first information being a region the similarity of which exceeds a threshold 


and the second information being a region the similarity of which does not exceed the threshold; 
and outputting the display data.
5. A display control method comprising: 

acquiring similarity information based on a similarity between 

respective pairs of partial regions of face image, 

the similarity being calculated by collation processing between the respective pairs of the partial regions of the face images;

 generating a display data representing the similarity information based on a factor of similarity, 

for each partial region of the face images, 

indicating whether the partial region is a first region or a second region, 

the first region being a region the similarity of which exceeds a threshold 


and the second region being a region the similarity of which does not exceed the threshold; 
and outputting the display data.

9, A non-transitory computer-readable storage medium storing a
program that causes a computer to perform:

acquiring similarity information based on a similarity between 
one or more pairs of partial regions of face images, 

the similarity being calculated by collation processing between the one or more pairs of the partial regions of the face images;

generating a display data representing the similarity information based on a factor of similarity 




indicating whether the partial region is a first information or a second information, 

the first information being a region the similarity of which exceeds a threshold and the second information being a region the similarity of which does not exceed the threshold; and

outputting the display data.
11. A non-transitory computer-readable storage medium storing a program that causes a computer to perform: 

acquiring similarity information based on a similarity between respective pairs of partial regions of face images, 

the similarity being calculated by collation processing between the respective pairs of the partial regions of the face images;

 generating a display data representing the similarity information based on a factor of similarity, 

for each partial region of the face images, 

indicating whether the partial region is a first region or a second region, 

the first region being a region the similarity of which exceeds a threshold and the second region being a region the similarity of which does not exceed the threshold; 

and outputting the display data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application(s): 17/619,719; 17/273,751; 17/260339
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665